Citation Nr: 0509766	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-34 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran had honorable active service from March 1966 to 
July 1967.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied entitlement to service connection 
for left ear hearing loss and denied entitlement to service 
connection for any mental disorder secondary to left ear 
hearing loss and tinnitus.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution. 

In March 2004 the veteran indicated that the VA Medical 
Center in Washington, D. C. was going to replace his hearing 
aid.  He indicates that he was incarcerated before he could 
pick it up.  He requests that the VA medical center mail the 
hearing aid to him.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that the hearing loss in his left ear 
was the result of exposure to artillery during service.  The 
veteran's Form DD-214 reflects that he served as a cook with 
an Army artillery unit.  This form reflects that he served 
overseas for over 11 months with the U.S. Army of the Pacific 
(USARPAC), (Korea).

The veteran's service medical records (SMRs) reflect that he 
had normal hearing at the time of enlistment.  The SMRs 
include a December 1966 ear-nose-throat consultation report 
that reflects that the veteran reported poor hearing since 
childhood but worse hearing in recent months with occasional 
tinnitus.  An examiner noted bleeding from the left ear in 
the recent month.  Scarring and active points of bleeding 
were seen in the left ear canal.  The provisional diagnosis 
was left ear nerve deafness of questionable etiology.  The 
examiner noted that there had been no history of noise 
exposure.  Tympanic membranes and canals were normal.  The 
examiner was unable to accurately test for hearing loss at 
that time.  Likewise the examiner was unable to accurately 
test for hearing loss at the time of the separation 
examination.

In September 2001, the veteran underwent a VA audiometry 
evaluation.  However, the examiner indicated that the claims 
file was not available for review.  As such, the Board is of 
the opinion that an addendum is warranted in this case.

The veteran is also claiming service connection for a 
psychiatric disorder as secondary to left ear hearing loss 
and service connected tinnitus.  Service connection is 
currently in effect for right ear hearing loss and tinnitus.  
In view of this fact the Board finds that a VA psychiatric 
examination is needed. 

In August 2004 the veteran indicated that had been 
incarcerated.  

Accordingly, the case is REMANDED for the following: 

1.  The RO is requested to contact the 
veteran and ask him to provide additional 
information regarding his exposure to the 
inservice noise exposure, including his 
exposure to firing of the artillery 
rounds, to include the times and 
locations.  He should also furnish a 
history of post service noise exposure.   

2.  Thereafter, the RO is requested to 
forward the claims folder to the VA 
examiner who conducted the September 
2001examination for an addendum (if 
unavailable to another VA hearing 
specialist).  Request the examiner to 
again review the claims folder, to 
include any additional information 
received from the veteran and, 
thereafter, to render an opinion as to 
whether it is as likely as not that the 
veteran's left ear hearing loss is 
related to his military service, to 
include acoustic trauma.  A complete 
rational for any opinion expressed should 
be included in the report.

3.  Thereafter the RO is requested to 
adjudicate the issue of service 
connection for left ear hearing loss. 

4.  The RO should contact the 
correctional facility where the veteran 
is incarcerated, and make the necessary 
arrangements for the veteran to undergo a 
psychiatric examination to determined the 
nature, severity, and etiology of his 
reported psychiatric illness If non-VA 
physicians are utilized, to include those 
employed by the Corrections Department, 
the RO should provide guidance with 
regard to thoroughness of the 
examination.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (adjudication 
of claims involving incarcerated veterans 
must be tailored to the peculiar 
circumstances of confinement).

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
veteran's service connected disabilities, 
currently right ear hearing loss and 
tinnitus, caused or aggravate any 
psychiatric disorder diagnosed.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

5.  Thereafter, the RO should re-
adjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




